DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on May 24, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on May 24, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 7, with respect to the rejection of claim(s) 1 – 7, 9, 15, 18 and 20 under 35 U.S.C. §102(a)(1)/(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Applicant's arguments, see pg. 7, with respect to the rejection of claim(s) 8 and 19 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 20 are pending in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Seidemann et al. (US Pub. No. 2017/0285280 A1; hereinafter Seidemann).

Regarding claim 1, Seidemann teaches, (Figs. 1 – 2M; ¶¶ [0001] – [0004], [0100] – [0065] and [0086] – [0129]; not all figures reproduced below), for example, a microelectronic device (100; ¶ [0020]), comprising:
a die (101, “… IC Chip 101.”; ¶ [0020] as evidenced by “Packaging of an IC chip or die often entails, in part, fabrication of electrically-isolated interconnect features Examiner interprets the terms “IC chip” and “die” as interchangeable terms.);
an input/output (I/O) terminal (104, “Electrical contact areas 104 may be electrically coupled with one or more electronic devices, which may accept electrical signals (e.g., electric currents) through electrical contact areas 104 and which may in turn be operable to respond to the electrical signals by processing and/or propagating them, or which may deliver electrical signals through electrical contact areas 104.”; ¶ [0023]) on the die (101); 
a dielectric layer (110, 130, 106; ¶ [0026]) in direct contact with the die (101); and
a pillar (114, 107; ¶ [0033]) electrically coupled to the I/O terminal (104), the pillar (114, 107) being electrically conductive (¶ [0035]), the pillar (114, 107) extending directly from the I/O terminal (104), through the dielectric layer (110, 130, 106), to an exterior (¶ [0036]) of the microelectronic device (100), wherein the pillar (114, 107) includes:
a column (114a; see Fig. 1 annotated by Examiner) electrically coupled to the I/O terminal (104), the column (114a) being electrically conductive (¶ [0035]); and
a head (114b; see Fig. 1 annotated by Examiner) electrically coupled to the column (114a) at an opposite end of the column (114a) from the I/O terminal (104), the head (114b) being electrically conductive (¶ [0035]), the head (114b) lateral direction (x-dimension; ¶ [0037]), wherein the dielectric layer (110, 130, 106) extends from the die (101) to the head (114b).

    PNG
    media_image1.png
    686
    703
    media_image1.png
    Greyscale

FIG. 1 of SEIDEMANN
Regarding claim 7, Seidemann teaches every limitation as applied in claim 1.  Seidemann further teaches, wherein the pillar (114, 107) includes a solder layer (107; exterior (¶ [0035]) of the microelectronic device (100).

Regarding claim 9, Seidemann teaches, (Figs. 1 – 2M; ¶¶ [0001] – [0004], [0100] – [0065] and [0086] – [0129]; not all figures reproduced below), for example, a method (250; ¶ [0043]) of forming a microelectronic device (200; ¶ [0043]), comprising:
obtaining a die (201, “… IC chip ….”; ¶ [0044]) having an input/output (I/O) terminal (204; ¶ [0043]); forming a dielectric layer (210; ¶ [0044] 󠇆󠇆 230; ¶ [0054] 󠇆󠇆 206; ¶ [0057]) in direct contact with the die (201); and
forming a pillar (214; ¶ [0056] 󠇆󠇆 207; ¶ [0057]), extending directly from the I/O terminal (204), through the dielectric layer (210, 230, 206), to an exterior (“… solder connections 207 extend outward from an upper surface of solder mask 206 to approximately equivalent distances (although in some embodiments, eRDL features 238 and solder connections 207 may extend outward from the upper surface of solder mask 206 to different z-heights ).”; ¶ [0065]) of the microelectronic device (200), wherein forming the pillar (214, 207) includes: 
forming a column (214a; see Fig. 2M annotated by Examiner) for the pillar (214, 207); and
forming a head (214B; see Fig. 2M annotated by Examiner) electrically coupled to the column (214a) at an opposite end of the column (214a) from the I/O terminal (204), so that the head (214b) extends laterally past the column (214a) in at least one lateral direction (x-dimension; ¶ [0037] as evidenced by “Removal of resist layer 208 

    PNG
    media_image2.png
    546
    1169
    media_image2.png
    Greyscale

FIG. 2M of SEIDEMANN


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seidemann et al. (US Pub. No. 2017/0285280 A1; hereinafter Seidemann) in view of Lin et al. (US Pub. No. 2014/0061888 A1; hereinafter ‘888).

Regarding claim 2, Seidemann teaches every limitation as applied in claim 1.
Seidemann however does not explicitly teach; wherein the dielectric layer includes photosensitive polymer material.
Lin ‘888 however in a similar field of endeavor teaches, (Figs. 1A, 2A – 3H; ¶¶ [0001] – [0039]; not all figures reproduced below), for example, wherein the dielectric layer (145, 131, 132, “The material for each of dielectric layers 131 and 132 may be selected from photo-definable solder resists ….”; ¶ [0013]) includes photosensitive polymer material (“passivation layer 203 is a photo-sensitive polymer and can be patterned without a photoresist layer”; ¶ [0020]).
Lin's material of the dielectric layer can be substituted for the material of the dielectric layer of Seidemann’s. This combination would arrive at the claimed limitation of wherein the dielectric layer includes photosensitive polymer material.

    PNG
    media_image3.png
    823
    1263
    media_image3.png
    Greyscale

FIG. 1A of LIN ‘888

    PNG
    media_image4.png
    472
    857
    media_image4.png
    Greyscale

FIG. 2G of LIN ‘888
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 3, Seidemann teaches every limitation as applied in claim 1.  Seidemann further teaches, wherein:
the dielectric layer (110, 130, 106) includes a column trench sublayer (110, 130) which laterally surrounds the column (114a) and a head trench sublayer (106) which laterally surrounds the head (114b); the column includes metal (¶ [0035]); and the head includes metal (¶ [0035]).
Seidemann however does not explicitly teach; the column includes copper; and the head includes copper.
Lin ‘888 however in a similar field of endeavor teaches, (Figs. 1A, 2A – 3H; ¶¶ [0001] – [0039]; not all figures reproduced below), for example, the column (124, “The interconnecting structure 130 also has large contacts 134 bonding with connectors 119 of package structure 110 to form bonded structures 124”; ¶ [0014]) includes copper (“The interconnecting structure 130 also has large contacts 134 bonding with connectors 119 of package structure 110 to form bonded structures 124”; ¶ [0014] 󠇆󠇆 “… 
the head (135; ¶ [0014]) includes copper (“contacts 135 include a conductive layer 208 and a barrier layer 205”; ¶ [0017] 󠇆󠇆 “The conductive layer 208 is made of copper or a copper alloy in some embodiments”; ¶ [0022]).
Lin's material of the column and head can be substituted for the material of the column and head of Seidemann’s. This combination would arrive at the claimed limitation of the column includes copper; and the head includes copper.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the material of the column and the head as disclosed by Seidemann by substituting the material of the column and the head as disclosed by Lin ‘888 as one of ordinary skill would recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.

Regarding claim 4, Seidemann teaches every limitation as applied in claim 1 and Seidemann in view of Lin ‘888 teaches every limitation as in claim 3.  Lin ‘888 column liner (211, “In some embodiments, contacts 133 and 134 include an under bump metallurgy (UBM) layer 211”; ¶ [0016] 󠇆󠇆 “the UBM layer 211 includes a diffusion barrier layer and a seed layer.”; ¶ [0023]) which is electrically conductive (“The diffusion barrier layer may be made of Ta, TaN, Ti, TiN, or combinations thereof.”; ¶ [0023]), extending around a lateral boundary of the column (124), and 
the head (135) includes a head liner (205, “contacts 135 include a conductive layer 208 and a barrier layer 205”; ¶ [0017]) which is electrically conductive (“The barrier layer 205 is a conductive layer and prevents the diffusion of copper deposited to fill openings 204”; ¶ [0021]), extending around a lateral boundary of the head (135).

Regarding claim 5, Seidemann teaches every limitation as applied in claim 1 and Seidemann in view of Lin ‘888 teaches every limitation as in claim 3.  Lin ‘888 further teaches, wherein the pillar (P1, “The interconnecting structure 130 also has large contacts 134 bonding with connectors 119 of package structure 110 to form bonded structures 124”; ¶ [0014] 󠇆󠇆 “In some embodiments, contacts 133 and 134 include an under bump metallurgy (UBM) layer 211, which may acts as a diffusion barrier layer between contacts 133, 134 with contacts 135 and a plating-enabling layer.”; ¶ [0016] 󠇆󠇆 “contacts 135 include a conductive layer 208 and a barrier layer 205”¶ [0017]; see Fig. 1A annotated by Examiner) includes a pillar liner (205, “contacts 135 include a conductive layer 208 and a barrier layer 205”; ¶ [0017] 󠇆󠇆 211, “In some embodiments, contacts 133 and 134 include an under bump metallurgy (UBM) layer 211”; ¶ [0016]) which is electrically conductive (“The barrier layer 205 is a conductive 

Regarding claim 6, Seidemann teaches every limitation as applied in claim 1.
Seidemann however does not explicitly teach; wherein the pillar includes a barrier layer on the head, the barrier layer including a metal selected from the group consisting of nickel, palladium, platinum, titanium, tantalum, cobalt, tungsten, molybdenum, and zinc.
Lin ‘888 however in a similar field of endeavor teaches, (Figs. 1A, 2A – 3H; ¶¶ [0001] – [0039]; not all figures reproduced below), for example, wherein the pillar (P1, “The interconnecting structure 130 also has large contacts 134 bonding with connectors 119 of package structure 110 to form bonded structures 124”; ¶ [0014] 󠇆󠇆 “In some embodiments, contacts 133 and 134 include an under bump metallurgy (UBM) layer 211, which may acts as a diffusion barrier layer between contacts 133, 134 with contacts 135 and a plating-enabling layer.”; ¶ [0016] 󠇆󠇆 “contacts 135 include a conductive layer 208 and a barrier layer 205”¶ [0017]; see Fig. 1A annotated by Examiner) includes a barrier layer (205, “contacts 135 include a conductive layer 208 and a barrier layer 205”; ¶ [0017]) on the head (134), the barrier layer (205) including a metal selected from the group consisting of nickel, palladium, platinum, titanium, 
Lin's barrier layer and material of the barrier layer can be added to the pillar of Seidemann’s. This combination would arrive at the claimed limitation of wherein the pillar includes a barrier layer on the head, the barrier layer including a metal selected from the group consisting of nickel, palladium, platinum, titanium, tantalum, cobalt, tungsten, molybdenum, and zinc.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the pillar as disclosed by Seidemann by adding a barrier layer in the pillar as disclosed by Lin ‘888 as one of ordinary skill would recognize that the barrier layer is a conductive layer and prevents the diffusion of copper deposited to fill openings (¶ [0021]; Lin ‘888); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07)

Regarding claim 20, Seidemann teaches every limitation as applied in claim 9.
Seidemann however does not explicitly teach; wherein forming the pillar further includes forming a barrier layer on the head, the barrier layer including a metal selected 
Lin ‘888 however in a similar field of endeavor teaches, (Figs. 1A, 2A – 3H; ¶¶ [0001] – [0039]; not all figures reproduced below), for example, wherein forming the pillar (P1) includes forming a barrier layer (205, “contacts 135 include a conductive layer 208 and a barrier layer 205”; ¶ [0017]) on the head (134), the barrier layer (205) including a metal selected from the group consisting of nickel, palladium, platinum, titanium, tantalum, cobalt, tungsten, molybdenum, and zinc (“… the barrier layer 205 is made of Ti.”; ¶ [0021]).
Lin's barrier layer and material of the barrier layer can be added to the pillar of Seidemann’s. This combination would arrive at the claimed limitation of wherein the pillar includes a barrier layer on the head, the barrier layer including a metal selected from the group consisting of nickel, palladium, platinum, titanium, tantalum, cobalt, tungsten, molybdenum, and zinc.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the pillar as disclosed by Seidemann by adding a barrier layer in the pillar as disclosed by Lin ‘888 as one of ordinary skill would recognize that the barrier layer is a conductive layer and prevents the diffusion of copper deposited to fill openings (¶ [0021]; Lin ‘888); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  (see MPEP 2144.07)

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seidemann et al. (US Pub. No. 2017/0285280 A1; hereinafter Seidemann) in view of Kuo et al. (US Pub. No. 2013/0270699 A1; hereinafter Kuo).

Regarding claim 8, Seidemann teaches every limitation as applied in claim 1.
Seidemann however does not explicitly teach; wherein the pillar includes a portion of a seed layer located between the column and the I/O terminal which is electrically coupled to the column, the seed layer being electrically conductive.
Kuo however in a similar field of endeavor teaches, (Figs. 1 – 7; ¶¶ [0001] – [0005], [0010] – [0030] and [0041] – [0045]; not all figures reproduced below), for example, wherein the pillar (724’; see Fig. 7 annotated by Examiner) includes a portion of a seed layer (210; ¶ [0021]) located between the column (724”; see Fig. 7 annotated by Examiner) and the I/O terminal (102, “… the conductive traces 102 represent an electrical connection to electrical circuitry formed on the substrate 100, an electrical connection to a through-substrate via, a redistribution line, and/or the like”; ¶ [0015]) which is electrically coupled to the column (724”), the seed layer (210) being electrically conductive (“The seed layer 210 is a thin layer of a conductive material that aids in the formation of a thicker layer during subsequent processing steps”; ¶ [0021]).


    PNG
    media_image5.png
    601
    1012
    media_image5.png
    Greyscale

FIG. 7 of KUO
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the pillar as disclosed by Seidemann by adding the seed layer between the I/O terminal and the column as disclosed by Kuo as one of ordinary skill would recognize that the seed layer aids in the formation of a thicker layer during subsequent processing steps (¶ [0021]; Kuo); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seidemann et al. (US Pub. No. 2017/0285280 A1; hereinafter Seidemann) in view of Pai et al. (US 2016/0093546 A1; hereinafter Pai).

Regarding claim 19, Seidemann teaches every limitation as applied in claim 9. 
Seidemann further teaches; wherein forming the dielectric layer (210, 230, 206) includes disposing dielectric material (¶¶ [0044], [0026] as evidenced by ¶ [0041])  on the die (210) around the pillar (214, 207).
Seidemann however does not explicitly teach; wherein forming the dielectric layer includes disposing dielectric material on the die around the pillar and using a press mold process to mold the dielectric layer.
Pai however in a similar field of endeavor teaches, (Figs. 3A – 3D; ¶¶ [0001] – [0024], [0027], [0029] – [0030], [0052] – [0060] and [0084] – [0086]; not all figures reproduced below), for example, wherein forming the dielectric layer (21, “… dielectric bodies ….”; ¶ [0056] 󠇆󠇆 31, “… insulation protection layer ….”; ¶ [0057]) includes disposing dielectric material (“… the dielectric bodies 21 are made of, but not limited to a molding compound, a prepreg, or a photosensitive dielectric layer….”; ¶ [0035] as evidenced by ¶ [0054] 󠇆󠇆 “… insulation protection layer ….”; ¶ [0057]) on the die (20, carrier) around the pillar (30A; see Fig. 3C annotated by Examiner) and using a press mold process (“… the insulation protection layers 31 are pressed on the dielectric bodies 21 ….”; ¶ [0057]) to mold the dielectric layer (21, 31).
Pai’s method of forming the dielectric layer can be substituted for the method of forming the dielectric layer of Seidemann’s.  The combination teaches the limitation wherein forming the dielectric layer includes disposing dielectric material on the die around the pillar and using a press mold process to mold the dielectric layer.

    PNG
    media_image6.png
    518
    1025
    media_image6.png
    Greyscale

FIG. 3C of PAI
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of forming the dielectric layer as disclosed by Seidemann by substituting the method of forming the dielectric layer as disclosed by Pai as one of ordinary skill would recognize that a press molding process allows the wiring layers and the conductive layers to be formed first, the dielectric bodies are then formed, and then the conductive layers are exposed to be electrically connected to circuits that are to be formed in subsequent processes; therefore, a laser drilling process that is used to fabricate the conductive layers on the dielectric bodies is not required, and the fabrication cost is reduced (¶ [0024]; Pai); and a person having ordinary skill in the art would have a reasonable expectation of success without requiring undue experimentation and without producing unpredictable results.  

Allowable Subject Matter
Claims 10 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the indication of allowable subject matter: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: 
a method of forming a microelectronic device, wherein forming the dielectric layer includes forming a column trench sublayer on the die, the column trench sublayer having a column trench which exposes the I/O terminal; and forming the column includes:
forming a column liner on the column trench sublayer, the column liner extending into the column trench and contacting the I/O terminal;
forming a column layer on the column liner, so that the column layer fills the column trench and extends over the column trench sublayer adjacent to the column trench; and
removing the column layer and the column liner from over the column trench sublayer adjacent to the column trench 
as recited in claim 10; further,
wherein:
forming the pillar includes:
forming a pillar liner on the dielectric layer, the pillar liner extending into the head trench, into the column trench, and contacting the I/O terminal;

removing the pillar layer and the pillar liner from over the dielectric layer adjacent to the head trench
as recited in claim 14; and further,
wherein forming the dielectric layer includes an additive process which disposes dielectric material on the die to form at least a portion of the dielectric layer
as recited in claim 15; and further,
wherein forming the pillar includes:
forming a plating mask on the seed layer, the plating mask including a column opening which exposes the seed layer;
forming the column in the column opening by a plating process;
removing the plating mask; and
removing the seed layer where exposed by the column
as recited in claim 16; and further,
wherein forming the pillar includes an additive process which disposes electrically conductive material on the die to form at least a portion of the pillar 
as recited in claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.B.R/Examiner, Art Unit 2818     

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818